Title: To George Washington from Major Apollos Morris, 26 May 1777
From: Morris, Apollos
To: Washington, George



Sir
Philadelphia May 26th 1777

Yesterday I receiv’d the inclos’d letters which Genl Firman was kind enough to have deliver’d seald thro’ Mr Wade of this City; injoining me to Suppress any thing improper. This I think it my duty to leave to your Judgment, as it was thro’ your Indulgence I took the oportunity of a private conveyance of the Letters to which they are answers. One of which Letters was the same shewn to Col: Fitzgerald, inclos’d in one to John Allen desiring him to Assure me of its delivery. The 3 since sent from Genl Firmans post requesting or rather requiring an answer which I own I did not expect.
The contents will shew It is impossible for me consistently to take any employment, especialy whilst I am under a Conviction that almost any thing short of Independence will be granted on one side; & that no question tending to Reconciliation will be authoris’d on the other, nor even an equitable offer made for a confirmation of Independence.

How much soever I have the Freedom of America at heart, and the serving her with zeal had she been in distress; To make the abasement of that Country, for whose sake I profess’d myself an enemy to a destructive Ministry, my object, can neither be construed into patriotism nor any generous ambition. The reproach bestowd on every Tory for turning against his Country must upbraid me.
At the same time give me leave to assure you, that my attachment to your merit had nearly got the better of my Consistency; I know I should be happy in serving under you, could I by the most remote degree of reasoning construe the object of my endeavours into the good of both Countrys and shall always remain with the greatest Esteem & respect Sir Your most humble & most obedt servt

Apollos Morris

